UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1023


QUINTIN M. LITTLEJOHN,

                Plaintiff - Appellant,

          v.

BARACK H. OBAMA, President of the United States of America,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-03154-JMC)


Submitted:   February 27, 2014            Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quintin Littlejohn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quintin Littlejohn appeals the district court’s order

dismissing       his    civil       action   without       prejudice      and     without

service of process.             The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).

The magistrate judge recommended that the complaint be dismissed

and advised Littlejohn that failure to file specific, timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The        timely       filing   of     specific       objections        to    a

magistrate       judge’s       recommendation        is    necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties        have     been     warned      of     the     consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also      Thomas   v.     Arn,    474    U.S.   140     (1985).

Littlejohn       has    waived       appellate     review     by    failing     to    file

specific objections after receiving proper notice.                        Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented      in   the     materials

before   this     court       and   argument      would    not    aid   the    decisional

process.

                                                                                 AFFIRMED



                                             2